Citation Nr: 0813509	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  06-08 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
above-the-left-knee amputation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from May 1961 to January 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2007, to support his claim, the veteran testified at a 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).

Because the § 1151 claim must be further developed, the Board 
is remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran contends he is entitled to § 1151 compensation 
because his above-the-left-knee amputation could have been 
avoided if his VA doctors had the means to detect his 
aortofemoral block sooner than just before his surgery.  He 
says that he had been an active VA patient for years prior to 
the January 2003 amputation and, therefore, that his VA 
doctors should have detected and diagnosed the aortofemoral 
block affecting the circulation in his legs far sooner, such 
that the amputation could have been averted because 
corrective action could have been taken.



In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the same 
manner as if such additional disability were 
service connected.  A qualifying additional disability is one 
in which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was the result of an 
event not reasonably foreseeable.  See also 38 C.F.R. 
§ 3.358.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32 (2007).  Minor deviations 
from the requirements of 38 C.F.R. § 17.32 that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2007).

In this case, the veteran's claim for compensation under 
§ 1151 was filed after October 1, 1997; thus, 38 C.F.R. 
§ 3.361 applies.

According to 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
Here, given the veteran's assertions and the evidence 
concerning his January 2003 amputation, the Board finds that 
a VA examination and medical opinion are needed to properly 
adjudicate his § 1151 claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Additionally, at the time of his May 2007 Travel Board 
hearing, the veteran's file was to be held in abeyance for 60 
days while he obtained additional evidence.  38 C.F.R. 
§ 20.709.  Subsequent to the expiration of the 60-day period, 
in September 2007, VA received copies of treatment records 
from the Tampa VA Medical Center (VAMC).  This evidence is 
pertinent to the veteran's claim because it concerns the 
treatment he received from VA prior to his January 2003 
amputation, especially since he alleges his VA doctors should 
have been aware of his condition prior to the events that 
culminated in this amputation.  Inasmuch as VA medical 
records are in the agency's constructive, if not actual, 
possession and must be obtained if the material could be 
determinative of the claim, the Board accepts this additional 
evidence notwithstanding the expiration of the 60-day period 
in which the file was to be held open for its submission.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Further, concerning this additional evidence received in 
September 2007, the veteran specifically declined to waive 
his right to have the RO initially consider this additional 
evidence.  In this regard, when the Board receives pertinent 
evidence that was not initially considered by the RO, 
generally the evidence must be referred to the RO for review.  
38 C.F.R. §§ 20.800, 20.1304(c).  An exception is made if the 
veteran waives this procedural right or if the Board 
determines the requested benefit to which the evidence 
relates may be fully granted on appeal without such referral.  
Id.  See also Disabled American Veterans v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  The 
waiver must be in writing or, if a hearing on appeal is 
conducted, must be formally and clearly entered on the record 
orally at the time of the hearing.  Id.  Evidence is not 
pertinent if it does not relate to or have a bearing on the 
issue on appeal.  Id.  Accordingly, inasmuch as this 
additional evidence is pertinent because it reflects VA 
treatment prior to the veteran's above-the-left-knee 
amputation, and he has not waived his right to have this 
additional evidence initially considered by the RO, a remand 
is required so the RO can consider this additional evidence 
in the first instance.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination by an appropriate specialist.  
The claims file must be made available 
to, and reviewed by, the examiner for the 
veteran's pertinent medical and other 
history, including, in particular, the 
records of the treatment he received from 
VA prior to his January 2003 above-the-
left-knee amputation.  After a complete 
examination and review of the file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or greater probability) 
the veteran has additional disability as 
the result of carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination, or due to an event not 
reasonably foreseeable.  In providing 
this opinion, the designated physician 
should comment on whether, during the 
years immediately preceding and in 
performing the January 2003 surgery, VA 
medical staff failed to exercise the 
degree of care that would be expected of 
a reasonable health care provider.  
The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.  If the examiner is unable 
to provide the requested opinion without 
resorting to speculation, it should be so 
stated.

2.  After reviewing the additional 
records submitted in September 2007 and 
the VA medical opinion obtained on 
remand, readjudicate the § 1151 claim 
(including considering 38 C.F.R. §§ 3.361 
and 17.32).  If this claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




